Citation Nr: 1705211	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee chondromalacia and degenerative arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 

INTRODUCTION

The Veteran had active service in the United States Army from October 1978 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Montgomery, Alabama has jurisdiction over the appeal.  

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in August 2014.  Unfortunately, due to problems with the recording equipment, VA was unable to produce a transcript of the hearing.  Correspondence was sent to the Veteran in October 2014 inquiring whether he desired a new Board hearing in conjunction with this appeal.  In a statement received in November 2014, the Veteran reported that he did not want another hearing and requested the Board consider his claim based on the evidence of record.  

This claim was previously before the Board in December 2014 and June 2015, when it was remanded for additional development.  In September 2015, the Board issued a decision that, in part, denied entitlement to a rating in excess of 10 percent for left knee chondromalacia and degenerative arthritis (left knee disability).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court vacated the September 2015 Board decision to the extent it denied entitlement to an initial rating in excess of 10 percent for the Veteran's left knee disability, and remanded the matter to the Board for further action consistent with a Joint Motion for Partial Remand (Joint Motion) filed by the parties.  The Board thereafter remanded the claim in August 2016.

The issue of entitlement to special monthly compensation for the loss of a creative organ has been raised by the record in the January 2015 male reproductive health examination.  This matter was previously referred by the Board in September 2015 and August 2016, but as of yet, no action has been taken by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter was most recently remanded by the Board in August 2016 so that the Veteran could be afforded a VA examination in compliance with the criteria set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  Three attempts were made to schedule the Veteran for an examination, in August, September and November 2016.  The Veteran, who is homeless, was hospitalized in a VA facility in Buffalo at the time of the first request, the examination notification letter to an address in New York was returned as undeliverable in October 2016 following the second request, and the third request was cancelled after an inability to contact the Veteran by phone or the same address in New York.   Subsequent VA treatment records indicate that the Veteran was hospitalized at the VA Medical Center (VAMC) in Tuscaloosa at the time of the third request.  At the time of his November 2016 discharge from the hospital, the Veteran indicated that he was planning on living with relatives in the area and then making his way to Little Rock, Arkansas.  Critically, no telephone contact or other contact was subsequently made with the Tuscaloosa VAMC to see if they had a more recent address for the Veteran.

Accordingly, the Board finds that this matter should be remanded so that the AOJ may contact the Tuscaloosa VAMC and attempt to obtain any more recent mailing address for the Veteran.  All of the Veteran's more recent treatment records should also be associated with the claims file to attempt to verify his address.  If the VAMC has no new address, the AOJ should contact the Veteran's representative to obtain a possible new address.  Then, if a current or more recent address is obtained, the AOJ should schedule the Veteran for an updated examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all VA treatment
records dated since September 2016.

2.  If the Veteran's updated VA treatment records do not provide a current address, contact the Tuscaloosa VAMC to verify the Veteran's last known address.  If that facility is unable to provide a more recent mailing address, contact the Veteran's representative to attempt to obtain a more current mailing address and telephone number for the Veteran.  Document all attempts to confirm the Veteran's address.  

3.  If the Veteran's address is able to be clarified, then schedule him for a VA examination to determine the current nature and severity of his left knee chondromalacia and degenerative arthritis.  Document all attempts to schedule the examination.

The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report.

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

4.  Follow the procedures ("Failure to Report for Review Examination") set forth in M21-1, Part IV, Subpart ii, Chapter 3, Section B, if applicable. 

5.  Then readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

